Exhibit 16 February 6, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 RE: SPRING CREEK CAPITAL CORP. We have read the statements that SPRING CREEK CAPITAL CORP. included under Item 4.01 of the Form 8-K report it filed regarding the recent change of auditors. We agree with such statements made regarding our firm, except as follows: Our prior reports on the financial statements of SPRING CREEK CAPITAL CORP. were modified because of a going concern uncertainty. We have no basis to agree or disagree with other statements made under Item Yours truly, /s/ Berman Hopkins Wright & LaHam, CPAs and Associates, LLP
